Denied. The State of Louisiana in the person of the prosecutor was party to this case when concurrent sentences were imposed. The prosecutor has not objected to the imposition of the concurrent sentences and has not sought to have that condition of defendant’s sentences set aside. The custodian of the defendant is obligated to see that only the sentence imposed is the sentence served. Accordingly DOC is to run Butler’s time concurrently as ordered by Judge Waltzer. See State ex rel. Almore v. Criminal District Court, 433 So.2d 712 (1983).